t c summary opinion united_states tax_court mandie bradford gaston petitioner v commissioner of internal revenue respondent docket no 10987-14s filed date mandie bradford gaston pro_se lewis a booth ii for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined income_tax deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for petitioner’s and taxable years respectively after concessions the issues for decision are whether petitioner is entitled to car and truck expense deductions for and for her notary business in excess of the amounts respondent allowed entitled to a supplies expense deduction for for her notary business in excess of the amount respondent allowed entitled to an interest_expense_deduction for for her notary business in excess of the amount respondent allowed entitled to a wage expense deduction for for her notary business for a payment she allegedly made to a contractor who was also her brother entitled to a legal and respondent also determined that petitioner was liable for tax on dollar_figure in unreported capital_gain petitioner did not file a pretrial memorandum addressing this issue and the issue was not discussed during trial in her answering brief petitioner attached an account statement from charles schwab co inc that showed a sale transaction for which she received dollar_figure the account statement did not however reflect petitioner’s basis because petitioner offered insufficient evidence to determine the total amount of capital_gain reflected in the sale the court deems this issue conceded professional fees deduction for for her notary business in excess of the amount respondent allowed entitled to a repairs expense deduction for for alleged repairs she made to an investment_property entitled to a noncash charitable_contribution_deduction for for donations she allegedly made to goodwill industries international inc goodwill and liable for accuracy- related penalties for and background some of the facts are stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner lived in texas when the petition was timely filed the primary issues in this case relate to respondent’s disallowing petitioner’s claimed deductions for three categories expenses for a notary business reported on schedules c profit or loss from business expenses for an investment_property reported on schedule e supplemental income and loss and noncash charitable_contributions reported on schedule a itemized_deductions i petitioner’s notary business in and petitioner operated a mobile notary business through which she printed out loan documents traveled to meet with borrowers who were refinancing mortgages on their homes and witnessed borrowers’ signatures on their loan documents petitioner reported income and expenses associated with the notary business on schedules c attached to her and federal_income_tax returns petitioner reconstructed travel logs for and which included the dates on which she traveled to witness borrowers’ signatures on their loan documents the borrowers’ names and addresses and the number of miles she drove she reported car and truck expenses for big_number and big_number business miles for and respectively but her travel logs and supporting documentation do not support those figures for some days she claimed to have scheduled closing meetings only an hour apart but was somehow able to attend the first meeting adequately perform her responsibilities in to minutes drive to the next meeting--sometimes more than miles--and arrive in a timely manner the court did not find petitioner’s testimony with respect to her travels credible it appears to the court that petitioner calculated all of her business miles as if she had traveled round trip from her home to the borrower’s location however her testimony contradicts her calculation method--she testified that she would travel from her house to meet a borrower at one location then travel from there to the next borrower’s location the court spent extensive time reviewing petitioner’s voluminous mileage records it appears that respondent also reviewed the same logs before allowing the mileage expense deduction reflected in the notice_of_deficiency petitioner purchased supplies such as pens pencils printers and toner for the operation of her notary business she claimed a supplies expense deduction of dollar_figure for and entered into evidence receipts from stores and suppliers such as office depot inc and dell inc from which she had purchased supplies however she also duplicated many of those expenses by claiming deductions for additional supplies expenses as schedule c other expenses and did not provide documentation to support the full amounts of her claimed deductions petitioner claimed an interest_expense_deduction of dollar_figure for she entered bank statements into evidence to demonstrate that she had paid dollar_figure of interest in on a loan for her notary business petitioner did not provide the court with any additional documentation to support the remainder of her claimed interest_expense_deduction and she testified that dollar_figure of her claimed interest_expense_deduction represented interest that she had paid in petitioner claimed a dollar_figure wage expense deduction for she testified that she paid the entire dollar_figure to her brother for repairs he had made to her investment_property a matter unrelated to her notary business petitioner was unable to provide documentation showing that she had actually paid her brother dollar_figure petitioner also claimed a legal expense deduction of dollar_figure for she testified that she had incurred dollar_figure of those expenses for a matter unrelated to her notary business ii petitioner’s investment_property petitioner maintained an investment_property which she never held out for rent petitioner claimed a repairs expense deduction of dollar_figure on a schedule e attached to her federal_income_tax return when asked specifically what her repairs expenses were for petitioner stated holes in walls were closed bricks were replaced on the outside of the house doors were replaced cabinets were replaced because there were no doors on those bathroom tubs toilets she introduced into evidence receipts from home improvement stores such as lowe’s cos inc and the home depot she also introduced into evidence several invoices accompanied by cashier’s checks for the amounts listed on the invoices the invoices describe the work each contractor had performed including installing cabinets building a master closet installing new doors installing attic access doors remodeling and painting bathrooms and remodeling the kitchen petitioner did not provide any testimony regarding the condition of her investment_property before she had incurred the reported repairs expenses rather than providing a full explanation and detailing specifically what she had spent dollar_figure on she stated i mean i can’t go down all the list you have the receipts that told you the things that i purchased many of the receipts are illegible however and those receipts and invoices that are legible lack context because of petitioner’s scant testimony the nature of the legible documentation petitioner provided to the court indicates that she incurred expenses to improve the investment_property and ultimately sell it iii petitioner’s noncash charitable_contributions petitioner claims that she made two noncash charitable_contributions to goodwill in she introduced into evidence two donation receipts one dated date and the other dated date both donation receipts include the signature of the goodwill employee who purportedly received petitioner’s donations but neither receipt lists or describes the property petitioner allegedly donated on the form_8283 noncash charitable_contributions attached to her federal_income_tax return she described the property donated as household_items petitioner claimed to have made a list of the items she donated but she did not introduce the list into evidence or provide the list to respondent when asked at trial whether she had a current recollection of the in addition several invoices give petitioner’s home address as the customer address while other invoices give her investment_property address as the customer address items included on the list she stated there was a stove there was an old refrigerator there were things out of the investment_property that i got rid of that was basically sitting outside petitioner claims that the fair market values of the property donated on october and date totaled dollar_figure and dollar_figure respectively she did not provide an appraisal for the items she allegedly donated or provide any other documentation or testimony with respect to how she arrived at those fair_market_value figures she did not testify as to the condition of the household_items she allegedly donated or provide any documentation that would reflect their condition at the time of donation iv petitioner’s fictitious property management business petitioner timely filed her and federal_income_tax returns on date petitioner submitted a form 1040x amended u s individual_income_tax_return for with an attached schedule c for a property management business not included with her initial return on that schedule c petitioner reported gross_income of dollar_figure and total expenses of dollar_figure at trial petitioner admitted that the property management business was fictitious v procedural history on date petitioner filed a bankruptcy petition with the u s bankruptcy court for the southern district of texas under u s c chapter on date respondent issued to petitioner a notice_of_deficiency petitioner petitioned the court for redetermination on date but this court dismissed her case for lack of jurisdiction because her petition was filed in violation of the automatic_stay provisions of u s c sec_362 the bankruptcy court entered an order of dismissal on date on date petitioner again petitioned this court for redetermination of the deficiencies with respect to the notice_of_deficiency was based on petitioner’s amended_return for discussion i jurisdiction the jurisdiction of this court is governed by statute sec_7442 a timely filed petition and a valid notice_of_deficiency are essential to the court’s jurisdiction sec_6212 and sec_6213 rule a c 93_tc_22 91_tc_1019 a timely filed petition generally a taxpayer ha sec_90 days after the mailing of a notice_of_deficiency to file a petition with this court sec_6213 however if the taxpayer is involved in bankruptcy proceedings the taxpayer is prohibited from filing a petition with this court while the bankruptcy case is pending u s c sec_362 under sec_6213 the 90-day period is suspended for the time during which the taxpayer is prohibited by reason of the bankruptcy proceedings from filing a petition and for days thereafter see 86_tc_1314 although this court’s jurisdiction is limited by u s c sec_362 the commissioner is not prohibited from issuing a notice_of_deficiency during the pendency of a bankruptcy case u s c sec_362 see 105_tc_220 on date petitioner filed a petition for bankruptcy the notice_of_deficiency was issued on date the bankruptcy court entered an order of dismissal on date because the notice_of_deficiency was issued during the pendency of the bankruptcy proceeding petitioner had days from date to file her petition with this court she filed her petition with this court on date which wa sec_149 days after the dismissal of her bankruptcy case accordingly her petition was timely filed b statute_of_limitations on assessment the issuance of a valid notice_of_deficiency is an essential prerequisite to the jurisdiction of this court in a deficiency action rule a 423_us_161 n for a notice_of_deficiency to be valid it must be sent to the taxpayer before the period of limitations for assessment has expired see sec_6213 sec_6501 provides that the commissioner must assess any income_tax within the three-year period after a taxpayer files his return unless certain exceptions apply in a case under title of the united_states_code the running of the period of limitations on the making of assessments is suspended for the period during which the secretary is prohibited by reason of that case and for days thereafter sec_6503 generally taxpayers are required to file their income_tax returns by the 15th day of april following the close of the calendar_year see sec_6702 however when april falls on a legal_holiday in the district of columbia taxpayers can file their income_tax returns by the next succeeding day which is not a saturday sunday or legal_holiday in the district of columbia sec_7503 petitioner timely filed her and federal_income_tax returns for purposes of sec_6501 those returns were considered filed on the last day prescribed by law for the filing thereof see sec_6501 sec_301_6501_b_-1 proced admin regs petitioner is deemed to have filed her federal_income_tax return on date and her federal_income_tax return on date see sec_6501 sec_301_6501_b_-1 proced admin regs date was emancipation day a legal_holiday in the district of columbia the next succeeding day that was not a saturday sunday or legal continued thus under sec_6213 and sec_6501 the general_rule provides that the commissioner had until date and date to assess petitioner’s federal_income_tax for and respectively however on date petitioner filed a petition for bankruptcy with the u s bankruptcy court for the southern district of texas under u s c chapter the bankruptcy court entered an order of dismissal on date the running of the limitations_period on assessment was suspended for the pendency of the bankruptcy proceeding and for days thereafter see sec_6503 the notice_of_deficiency was issued on date accordingly the period of limitations on assessment had not run and the notice_of_deficiency was valid ii deficiency liability generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 continued holiday in the district of columbia was date although petitioner amended her federal_income_tax return on date her amended_return did not extend the period of limitations on assessment see 464_us_386 n it thus has been held consistently that the filing of an amended_return in a nonfraudulent situation does not serve to extend the period within which the commissioner may assess a deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 the record does not establish that the prerequisites for a burden shift have been met therefore the burden_of_proof remains petitioner’s a schedule c notary business_expense sec_1 sec_162 and sec_274 generally sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred in carrying on any activity that constitutes a trade_or_business to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally to be allowed as a deduction under sec_162 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs generally a taxpayer must keep records sufficient to establish the amounts of income deductions credits and other items reported on his or her federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the case of expenses not covered by sec_274 the court may estimate the amounts of allowable deductions when there is evidence that the taxpayer incurred deductible expenses 39_f2d_540 2d cir to do so however the court must have some basis on which to make an estimate 85_tc_731 sec_274 imposes heightened substantiation requirements for the deduction of specified expenses to deduct certain expenses including expenses related to travel meals gifts or listed_property the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense eg mileage_allowance the time and place of the expense and the business_purpose of the expense sec_274 listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 by adequate_records a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date the cohan_rule allowing estimating is not applicable to expenses subject_to sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir petitioner’s and car and truck expenses petitioner reported car and truck expenses based on big_number and big_number business miles on the schedules c attached to her and federal_income_tax returns respectively those expenses are subject_to the substantiation requirements imposed by sec_274 respondent allowed car and truck expense deductions for big_number business miles for and big_number business miles for petitioner was unable to substantiate that she traveled more miles than respondent determined accordingly respondent’s determination will be sustained petitioner’s supplies expenses petitioner claimed a supplies expense deduction of dollar_figure on the schedule c attached to her federal_income_tax return respondent allowed dollar_figure petitioner was unable to substantiate expenses in excess of the amounts that respondent allowed and her testimony did not provide sufficient detail to permit the court to estimate her supplies expenses accordingly respondent’s determination will be sustained petitioner’s interest_expense petitioner claimed an interest_expense_deduction of dollar_figure on the schedule c attached to her federal_income_tax return respondent allowed dollar_figure petitioner was unable to substantiate deductions in excess of the amount that respondent allowed and her testimony did not provide sufficient detail to permit the court to estimate her interest_expense accordingly respondent’s determination will be sustained petitioner’ sec_2010 wage expenses petitioner claimed a wage expense deduction of dollar_figure on the schedule c attached to her federal_income_tax return respondent disallowed the claimed wage expense deduction on the basis that petitioner had paid dollar_figure to her brother for work he had performed on her investment_property with respect to the deductibility of salaries sec_162 requires not only that the expense be ordinary and necessary but also that the amount be reasonable for personal services actually rendered to the payer sec_162 when an amount deducted as wages involves a familial relationship this court closely scrutinizes the transaction to determine whether there is a bona_fide employer- employee relationship and whether payments were made for services actually performed for the business see 48_tc_439 petitioner admitted that the dollar_figure payment she deducted for wages was in fact a payment that she had made to her brother for work on her investment_property a matter unrelated to her notary business accordingly the court will sustain respondent’s determination petitioner’ sec_2010 legal expenses petitioner claimed a deduction for legal expenses of dollar_figure on the schedule c attached to her federal_income_tax return respondent allowed dollar_figure of petitioner’s claimed legal expense deduction and disallowed the remaining dollar_figure on the basis that she had incurred those expenses for a matter unrelated to her schedule c business petitioner admitted that she had incurred the dollar_figure of legal expenses for an unrelated matter accordingly the court will sustain respondent’s determination b investment_property sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income and for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income however no current deduction is allowed for capital expenditures see in addition petitioner was unable to substantiate that she had actually paid dollar_figure to her brother accordingly petitioner is not entitled to deduct that amount elsewhere on her return sec_263 capital expenditures include amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate indopco inc v commissioner u s pincite see sec_263 the capitalization_rules of sec_263 and the regulations thereunder do not treat an expense to repair property as a capital_expenditure see 136_tc_195 such an expense is not a capital_expenditure because it does not increase the value or prolong the useful_life of the property or adapt the property to a different or new use id pincite- whether an expense is for a repair is a factual determination that turns on a finding that the work did or did not prolong the life of the property increase its value or make it adaptable to a different use id petitioner claimed a repairs expense deduction of dollar_figure on a schedule e attached to her federal_income_tax return for alleged repairs she made to her investment_property respondent disallowed all dollar_figure on the basis that the expenses were for capital improvements made to her investment_property and accordingly should have been capitalized petitioner was unable to prove that her repairs expenses were in fact for repairs she made to her investment_property although petitioner submitted into evidence receipts from home improvement stores and invoices from various contractors she did not provide the court with sufficient testimony to establish that those expenditures were for repairs and not capital improvements rather than taking the opportunity to explain to the court why her expenditures qualify as repairs petitioner vaguely stated i mean i can’t go down all the list you have the receipts that told you the things that i purchased many of those receipts and invoices however are illegible and the legible invoices indicate that petitioner incurred expenses to improve her investment_property and then sell it rather than to make repairs the court is not required to accept vague uncorroborated or self-serving testimony as reliable and true 87_tc_74 the court did not find petitioner’s testimony to be credible and the record is simply not sufficient to permit the court to determine which expenses were for repairs which may be deducted by a cash_basis taxpayer when paid see schroeder v commissioner tcmemo_1996_336 wl at and which were for capital improvements which are added to the investment property’s basis and recovered upon her sale of the property see id because petitioner did not satisfy her burden the court will sustain respondent’s determination see supra note c noncash charitable_contributions sec_170 allows a deduction for any charitable_contribution made within the taxable_year if a taxpayer makes a charitable_contribution of property other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time of the contribution see sec_1 170a- c income_tax regs taxpayers must satisfy certain statutory and regulatory substantiation requirements however in order to deduct charitable_contributions see sec_170 sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the value of the contribution and on whether it is a gift of cash or property other than cash noncash under sec_1_170a-13 income_tax regs a taxpayer is required to maintain for each noncash contribution a receipt from the donee organization unless doing so is impractical the donee receipt must show i the name of the donee organization ii the date and location of the contribution and iii a description of the property in detail reasonably sufficient under the circumstances id a taxpayer who lacks a donee receipt is required to keep reliable written records including among other things i the name and address of the donee organization to which the contribution was made ii the date and location of the contribution iii a description of the property in detail reasonable under the circumstances including the value of the property and iv the fair_market_value of the property at the time the contribution was made and the method used to determine the fair_market_value id subpara ii see also 136_tc_515 petitioner claimed to have made two noncash charitable_contributions to goodwill a dollar_figure donation of household_items on date and a dollar_figure donation of household_items on date petitioner maintained a donation receipt from goodwill for each of her alleged donations the donation receipt included the name of the donee organization--goodwill--and the date and location of the contribution but did not include any description whatsoever of the property donated although petitioner claimed to have made a list of the property she donated she neither introduced that list as evidence nor provided it to respondent and she did not produce any other reliable written records thus petitioner failed to substantiate her claimed noncash charitable_contribution deductions because petitioner did not satisfy the baseline substantiation requirements imposed on all noncash charitable_contributions the court does not need to address the additional substantiation requirements that are imposed on noncash charitable_contributions of dollar_figure or more more than dollar_figure or more than dollar_figure further no deduction is allowed for any contribution of clothing or a household item unless such property is in good used condition or better sec_170 for purposes of sec_170 the term household item includes appliances sec_170 the items petitioner allegedly donated were household_items the form_8283 attached to her federal_income_tax return described the property donated as household_items and she testified that she donated appliances such as a stove and an old refrigerator petitioner failed to present credible_evidence that those items were in good used condition or better and she did not furnish a qualified_appraisal with her return see sec_170 exception where qualified_appraisal is supplied kunkel v commissioner tcmemo_2015_71 at although petitioner introduced two donation receipts into evidence those receipts did not describe the property allegedly donated nor did they mention its condition petitioner did not testify as to the condition of the household_items she donated she simply stated that she donated a stove and an old refrigerator that had previously been part of an investment_property that had holes in walls did not have doors on cabinets and needed replacement bricks on the exterior on the basis of the record the court is unable to conclude that the property petitioner allegedly donated was in good used condition or better thus the court will sustain respondent’s determination with respect to petitioner’s noncash charitable_contribution deductions iii petitioner’s fictitious property management business with respect to petitioner’ sec_2010 tax_year the notice_of_deficiency was based on her amended_return petitioner attached a schedule c for a property management business to her amended_return that was not included with her initial return on that schedule c petitioner reported gross_income of dollar_figure and total expenses of dollar_figure in his pretrial memorandum respondent asserted that the schedule c for petitioner’s alleged property management business was fictitious the notice_of_deficiency however does not include adjustments that would reflect respondent’s position and respondent did not file a motion to amend his answer to assert this additional adjustment rule b provides when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings the issue with respect to petitioner’s fictitious property management business was tried by consent and is therefore treated as if it had been raised in the pleadings see id see also eg lilley v in some situations the court has held that failure to describe the basis for the tax_deficiency in the notice_of_deficiency is analogous to the raising of a new continued commissioner tcmemo_1989_602 aff’d without published opinion 925_f2d_417 3d cir petitioner admitted at trial that the property management business was fictitious accordingly the parties shall submit final computations to the court as if petitioner did not report any information on the schedule c for her property management business that was attached to her amended return iv sec_6662 accuracy-related_penalty sec_6662 and b authorizes a penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 to meet that burden the commissioner must come forward with evidence indicating that it is appropriate to impose the penalty id once the commissioner continued matter under rule a 112_tc_183 93_tc_500 estate of ballantyne v commissioner tcmemo_2002_160 aff’d 341_f3d_802 8th cir in this regard the court has stated that a new_matter is raised when the basis or theory upon which the commissioner relies is not stated or described in the notice_of_deficiency and the new_theory or basis requires the presentation of different evidence wayne bolt nut co v commissioner t c pincite in such a situation the burden_of_proof is placed on the commissioner with respect to that issue id even if the burden_of_proof is placed on respondent he satisfied his burden as petitioner admitted at trial that the property management business was fictitious has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of for example reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite- for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs no penalty may be imposed under sec_6662 with respect to any portion of an underpayment upon a showing that the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence as to the disputed item 469_us_241 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations sampson v commissioner tcmemo_2013_212 at whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances see higbee v commissioner t c pincite sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances higbee v commissioner t c pincite sec_1_6664-1 income_tax regs respondent has met his burden petitioner failed to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of her tax returns further respondent established that petitioner failed to keep books_and_records to adequately substantiate her claimed deductions for both and petitioner has not met her burden of proving that she acted in good_faith and with reasonable_cause petitioner claimed to have documents to substantiate her claimed deductions but she did not provide them to either respondent or the court and the documents petitioner did provide failed to substantiate any additional deductions accordingly the court will sustain the sec_6662 accuracy-related_penalties for and dollar_figure the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule respondent also alleged that petitioner was liable for the sec_6662 accuracy-related_penalty for for a substantial_understatement_of_income_tax because the court finds that petitioner was negligent and did not act in good_faith and with reasonable_cause the court need not address whether she substantially understated her income_tax
